


Exhibit 10.14.2

 

AMENDED AND RESTATED

INVESTMENT TECHNOLOGY GROUP, INC.
STOCK UNIT AWARD PROGRAM SUBPLAN

 


1.                                      PURPOSE


 

This Investment Technology Group, Inc. Stock Unit Award Program Subplan, as
amended and restated herein (the “Program”) was originally implemented by
Investment Technology Group, Inc. (the “Company”) under the Investment
Technology Group, Inc. Amended and Restated 1994 Stock Option and Long-term
Incentive Plan (the “1994 Plan”).  The Program was merged as a subplan with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “Plan”) effective as of May 8, 2007, and is now amended and restated as set
forth herein, effective January 1, 2008 (the “Effective Date”).

 

The purpose of the Program is to provide an additional incentive to selected
members of senior management and key employees to increase the success of the
Company, by substituting stock units for a portion of the cash compensation
payable to such persons, which stock units represent an equity interest in the
Company to be acquired and held under the Program on a long-term, tax-deferred
basis, and otherwise to promote the purposes of the Plan.  The Program is
amended and restated herein, effective for deferrals made from compensation
earned for periods on or after the Effective Date.  Deferrals made from
compensation earned for periods prior to the Effective Date shall be governed by
the Program as in effect prior to the Effective Date.  Shares with respect to
deferrals prior to May 8, 2007 were issued under the 1994 Plan.  Persons
selected to be eligible to participate in the Program will participate only if
they elect to participate for a calendar year.

 


2.                                      DEFINITIONS


 

Capitalized terms used in the Program but not defined herein shall have the same
meanings as defined in the Plan.  In addition to such terms and the terms
defined in this Program, the following terms used in the Program shall have the
meanings set forth below:

 


2.1                                 “ACCOUNT” MEANS THE ACCOUNT ESTABLISHED FOR
EACH PARTICIPANT PURSUANT TO SECTION 7(G) HEREOF.


 


2.2                                 “ACTUAL REDUCTION AMOUNT” MEANS THE AMOUNT
BY WHICH A GIVEN SEMI-ANNUAL OR YEAR-END BONUS PAYMENT TO A PARTICIPANT IS IN
FACT REDUCED UNDER SECTION 6.


 


2.3                                 “ADMINISTRATOR” SHALL BE THE PERSON OR
COMMITTEE APPOINTED BY THE COMMITTEE TO PERFORM MINISTERIAL FUNCTIONS UNDER THE
PROGRAM AND TO EXERCISE OTHER AUTHORITY DELEGATED BY THE COMMITTEE.


 


2.4                                 “ASSIGNED REDUCTION AMOUNT” MEANS AN AMOUNT
DETERMINED BY THE ADMINISTRATOR IN ACCORDANCE WITH SECTION 6(B), IN THE CASE OF
AN INDIVIDUAL CURRENT PARTICIPANT, WHICH SHALL BE USED UNDER SECTION 7(A) TO
DETERMINE THE NUMBER OF STOCK UNITS TO BE CREDITED TO THE CURRENT PARTICIPANT’S
ACCOUNT SEMI-ANNUALLY.  THE ASSIGNED REDUCTION AMOUNT DOES NOT ACCUMULATE.


 

--------------------------------------------------------------------------------



 


2.5                                 “BASIC STOCK UNIT” MEANS A STOCK UNIT
GRANTED PURSUANT TO THE FIRST SENTENCE OF SECTION 7(A).


 


2.6                                 “CAUSE” SHALL BE DEEMED TO EXIST WHERE A
PARTICIPANT: (I) COMMITS ANY ACT OF FRAUD, WILLFUL MISCONDUCT OR DISHONESTY IN
CONNECTION WITH THEIR EMPLOYMENT; (II) FAILS, REFUSES OR NEGLECTS TO TIMELY
PERFORM ANY MATERIAL DUTY OR JOB RESPONSIBILITY AND SUCH FAILURE, REFUSAL OR
NEGLECT IS NOT CURED AFTER APPROPRIATE WARNING; (III) COMMITS A MATERIAL
VIOLATION OF ANY LAW, RULE, REGULATION OR BY-LAW OF ANY GOVERNMENTAL AUTHORITY
(STATE, FEDERAL OR FOREIGN), ANY SECURITIES EXCHANGE OR ASSOCIATION OR OTHER
REGULATORY OR SELF-REGULATORY BODY OR AGENCY APPLICABLE TO COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES OR ANY GENERAL WRITTEN POLICY OR DIRECTIVE OF COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES; (V) COMMITS A CRIME INVOLVING
DISHONESTY, FRAUD OR UNETHICAL BUSINESS CONDUCT, OR A FELONY; OR (VII) IS
EXPELLED OR SUSPENDED, OR IS SUBJECT TO AN ORDER TEMPORARILY OR PERMANENTLY
ENJOINING PARTICIPANT FROM AN AREA OF ACTIVITY WHICH CONSTITUTES A SIGNIFICANT
PORTION OF PARTICIPANT’S ACTIVITIES BY THE SECURITIES AND EXCHANGE COMMISSION,
THE FINANCIAL INDUSTRY REGULATORY AUTHORITY, ANY NATIONAL SECURITIES EXCHANGE OR
ANY SELF-REGULATORY AGENCY OR GOVERNMENTAL AUTHORITY, STATE, FOREIGN OR FEDERAL.


 


2.7                                 “CURRENT PARTICIPANT” MEANS A PARTICIPANT
WHO, FOR THE CALENDAR YEAR, HAS ELECTED, IN ACCORDANCE WITH SECTION 5 BELOW, TO
PARTICIPATE IN THE PROGRAM AND IS, THEREFORE, SUBJECT TO MANDATORY PAYMENT OF A
PORTION OF HIS OR HER COMPENSATION FOR THE CALENDAR YEAR BY GRANT OF STOCK UNITS
UNDER THE PROGRAM.


 


2.8                                 “DISABILITY” SHALL HAVE THE MEANING ASCRIBED
TO SUCH TERM IN SECTION 22(E)(3) OF THE CODE.


 


2.9                                 “MATCHING STOCK UNIT” MEANS A STOCK UNIT
GRANTED PURSUANT TO SECTION 7(A).


 


2.10                           “PARTICIPANT” MEANS AN ELIGIBLE PERSON WHO IS
GRANTED STOCK UNITS UNDER THE PROGRAM, WHICH STOCK UNITS HAVE NOT YET BEEN
SETTLED.


 


2.11                           “RELATED PARTY” MEANS (A) A MAJORITY-OWNED
SUBSIDIARY OF THE COMPANY; (B) AN EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY
OR ANY MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; (C) A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
ANY MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; OR (D) A CORPORATION OWNED
DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES.


 


2.12                           “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT
(OTHER THAN A TERMINATION FOR CAUSE) AFTER THE PARTICIPANT HAS REACHED AGE 65 OR
AFTER THE PARTICIPANT HAS REACHED AGE 55 AND HAS AT LEAST 10 YEARS OF SERVICE
WITH THE COMPANY AND ITS SUBSIDIARIES.


 


2.13                           “STOCK UNIT” MEANS AN AWARD, GRANTED PURSUANT TO
SECTION 8 OF THE PLAN, REPRESENTING A GENERALLY NONTRANSFERABLE RIGHT TO RECEIVE
ONE SHARE OF COMPANY STOCK AT A SPECIFIED FUTURE DATE TOGETHER WITH A RIGHT TO
DIVIDEND EQUIVALENTS AS SPECIFIED IN SECTION 7(D) HEREOF AND SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND THE PROGRAM.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, IN THE CASE OF STOCK UNITS GRANTED TO EMPLOYEES OF ITG CANADA
CORP., THE COMMITTEE MAY, IN ITS DISCRETION, SETTLE SUCH STOCK UNITS BY DELIVERY
OF CASH EQUAL TO THE FAIR


 


2

--------------------------------------------------------------------------------



 


MARKET VALUE ON THE SETTLEMENT DATE OF THE NUMBER OF SHARES OF COMPANY STOCK
EQUAL TO THE NUMBER OF SUCH STOCK UNITS.  STOCK UNITS ARE BOOKKEEPING UNITS, AND
DO NOT REPRESENT OWNERSHIP OF COMPANY STOCK OR ANY OTHER EQUITY SECURITY.


 


2.14                           “TERMINATION OF EMPLOYMENT” MEANS TERMINATION OF
A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY FOR ANY REASON,
INCLUDING DUE TO DEATH OR DISABILITY, IMMEDIATELY AFTER WHICH EVENT THE
PARTICIPANT IS NOT EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY.


 


2.15                           “VOTING SECURITIES OR SECURITY” MEANS ANY
SECURITIES OF THE COMPANY WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.


 


3.                                      ADMINISTRATION


 


(A)                                  AUTHORITY.  THE PROGRAM SHALL BE
ESTABLISHED AND ADMINISTERED BY THE COMMITTEE, WHICH SHALL HAVE ALL AUTHORITY
UNDER THE PROGRAM AS IT HAS UNDER THE PLAN; PROVIDED, HOWEVER, THAT TERMS OF THE
GRANT OF STOCK UNITS HEREUNDER MAY NOT BE INCONSISTENT WITH THE EXPRESS TERMS
SET FORTH IN THE PROGRAM.  MINISTERIAL FUNCTIONS UNDER THE PROGRAM AND OTHER
AUTHORITY SPECIFICALLY DELEGATED BY THE COMMITTEE SHALL BE PERFORMED OR
EXERCISED BY AND AT THE DIRECTION OF THE ADMINISTRATOR.


 


(B)                                 MANNER OF EXERCISE OF AUTHORITY.  ANY ACTION
OF THE COMMITTEE OR ITS DELEGATEE WITH RESPECT TO THE PROGRAM SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY, SUBSIDIARIES,
PARTICIPANTS GRANTED STOCK UNITS WHICH HAVE NOT YET BEEN SETTLED, AND ANY PERSON
CLAIMING ANY RIGHTS UNDER THE PROGRAM FROM OR THROUGH ANY PARTICIPANT, EXCEPT
THAT THE COMMITTEE MAY TAKE ACTION WITHIN A REASONABLE TIME AFTER ANY SUCH
ACTION SUPERSEDING OR OVERRULING A PRIOR ACTION.


 


(C)                                  LIMITATION OF LIABILITY.  EACH MEMBER OF
THE COMMITTEE OR DELEGATEE SHALL BE ENTITLED TO, IN GOOD FAITH, RELY OR ACT UPON
ANY REPORT OR OTHER INFORMATION FURNISHED TO HIM OR HER BY ANY OFFICER OR OTHER
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OR ANY AGENT OR PROFESSIONAL ASSISTING
IN THE ADMINISTRATION OF THE PROGRAM, SUCH MEMBER OR PERSON SHALL NOT BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION, OR INTERPRETATION TAKEN OR MADE
IN GOOD FAITH WITH RESPECT TO THE PROGRAM, AND SUCH MEMBER OR PERSON SHALL, TO
THE EXTENT PERMITTED BY LAW, BE FULLY INDEMNIFIED AND PROTECTED BY THE COMPANY
WITH RESPECT TO ANY SUCH ACTION, DETERMINATION, OR INTERPRETATION.


 


(D)                                 STATUS AS SUBPLAN UNDER THE PLAN.  THE
PROGRAM CONSTITUTES A SUBPLAN IMPLEMENTED UNDER THE PLAN, TO BE ADMINISTERED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  ACCORDINGLY, ALL OF THE TERMS AND
CONDITIONS OF THE PLAN ARE HEREBY INCORPORATED BY REFERENCE, AND, IF ANY
PROVISION OF THE PROGRAM OR A STATEMENT OR DOCUMENT RELATING TO STOCK UNITS
GRANTED HEREUNDER CONFLICTS WITH A PROVISION OF THE PLAN, THE PROVISION OF THE
PLAN SHALL GOVERN.


 


4.                                      STOCK SUBJECT TO THE PROGRAM


 

Shares of Company Stock delivered upon settlement of Stock Units under the
Program shall be shares reserved and available under the Plan.  Accordingly,
Stock Units may be granted under the Program if sufficient shares are then
reserved and available under the Plan, and the

 

3

--------------------------------------------------------------------------------


 

number of shares delivered in settlement of Stock Units hereunder shall be
counted against the shares reserved and available under the Plan.  Awards may be
granted under the Plan even though the effect of such grants will be to reduce
the number of shares remaining available for grants hereunder.  Stock Units
granted under the Program in place of compensation under the Plan resulting from
an award intended to comply with the applicable requirements of section
162(m) of the Code shall be subject to the annual per-person limitations under
the Plan.  Stock Units granted under the Program in place of compensation under
the Company’s Pay-for-Performance Incentive Plan shall be subject to annual
per-person limitations under the Pay-for-Performance Plan.

 


5.                                      ELIGIBILITY AND ELECTION


 

The Committee may select any person who is eligible to be granted an Award under
the Plan to be eligible to be granted Stock Units under the Program in lieu of
compensation otherwise payable to the person (such persons are referred to
herein as “Eligible SUA Participants”).  A Participant who is selected to be an
Eligible SUA Participant in one year will not necessarily be selected to be an
Eligible SUA Participant in a subsequent year.  An Eligible SUA Participant may
elect to participate in the Program and, therefore, be a Current Participant for
a calendar year by filing a written irrevocable election with the Company prior
to the beginning of that calendar year.  Participation elections (for persons
who continue to be Eligible SUA Participants) will automatically carry forward
for subsequent calendar years unless the Participant irrevocably elects in
writing, by no later than the last day of the immediately preceding calendar
year, not to participate in the Program for a calendar year.  Notwithstanding
the foregoing, an Eligible SUA Participant may make an election to participate
in the Program within 30 days after first becoming an Eligible SUA Participant,
but, notwithstanding any provision of this Program to the contrary, only with
respect to compensation earned for services provided after the effective date of
the election, which, in the case of bonus payable for a period beginning prior
to and ending after the effective date of the election, shall be prorated for
the portion of the period beginning after the effective date of the election.

 


6.                                      MANDATORY REDUCTION OF BONUS
COMPENSATION


 

(A)                             (I)  AMOUNT OF MANDATORY REDUCTION.  A CURRENT
PARTICIPANT’S CASH COMPENSATION EARNED FOR THE CALENDAR YEAR OF PARTICIPATION
SHALL BE AUTOMATICALLY REDUCED BY AN AMOUNT DETERMINED IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE:

 

0% of the first $200,000 of annual compensation;
15% of the next $100,000 of annual compensation; and
20% of annual compensation in excess of $300,000.

 

The foregoing notwithstanding, the Committee may adjust the schedule applicable
to an individual Current Participant and in no event will the amount by which
cash compensation is reduced exceed the amount of bonus payable to the
Participant for the calendar year.  For purposes of the Program, the amount by
which cash compensation is reduced hereunder shall be calculated without regard
to any reductions in compensation resulting from Participant’s contributions
under any section 401(k), section 125, pension plan, or other plan of the
Company or a subsidiary, and

 

4

--------------------------------------------------------------------------------


 

such amount shall not be deemed a reduction in the Participant’s compensation
for purposes of any such section 401(k), section 125, pension plan, or other
plan of the Company or a subsidiary.

 

(ii)  In lieu of the schedule set forth in Section 6(a)(i) above, each Current
Participant who participated in the Program for the portion of calendar year
2003 prior to June 30 and who made a one-time written election (in the form
specified by the Committee) on or prior to June 30, 2003 to have any and all
mandatory reductions under the Program based on the following schedule shall
have all reductions hereunder based on such following schedule:

 

5% of the first $100,000 of annual compensation;
10% of the next $100,000 of annual compensation;
15% of the next $100,000 of annual compensation; and
20% of annual compensation in excess of  $300,000.

 

(B)                                            MANNER OF REDUCTION OF
COMPENSATION.  AMOUNTS BY WHICH COMPENSATION IS REDUCED UNDER SECTION 6(A)(I) OR
(II) WILL BE SUBTRACTED FROM BONUS AMOUNTS IN RESPECT OF SERVICES DURING THE
YEAR OTHERWISE PAYABLE TO THE CURRENT PARTICIPANT AT OR FOLLOWING THE END OF THE
FIRST HALF OF SUCH YEAR AND AT OR FOLLOWING THE END OF THE YEAR.  THE AMOUNT BY
WHICH THE BONUS AMOUNT PAYABLE WILL BE REDUCED FOLLOWING THE END OF THE FIRST
HALF OF THE YEAR WILL BE CALCULATED BASED ON A REASONABLE ESTIMATE OF TOTAL
COMPENSATION FOR THE YEAR (I.E., IN THE CASE OF A CURRENT PARTICIPANT EMPLOYED
SINCE THE BEGINNING OF THE YEAR BY CALCULATING AN ESTIMATED AGGREGATE AMOUNT BY
WHICH COMPENSATION WILL BE REDUCED FOR THE YEAR AND REDUCING THE SEMI-ANNUAL
BONUS PAYMENT BY ONE-HALF OF SUCH AMOUNT), AND WILL BE CALCULATED AT THE TIME
THE YEAR-END BONUS AMOUNT OTHERWISE BECOMES PAYABLE BASED ON ACTUAL COMPENSATION
FOR THE YEAR, TAKING INTO ACCOUNT THE AMOUNT BY WHICH COMPENSATION PREVIOUSLY
HAS BEEN REDUCED FOR THE YEAR (I.E., BY CALCULATING THE ACTUAL AMOUNT BY WHICH
COMPENSATION WILL BE REDUCED FOR THE YEAR AND REDUCING THE YEAR-END BONUS
PAYMENT BY THAT AMOUNT LESS THE AMOUNT BY WHICH THE COMPENSATION WAS REDUCED
PREVIOUSLY IN SUCH YEAR).  THE FOREGOING NOTWITHSTANDING, THE ADMINISTRATOR MAY
DETERMINE IN THE CASE OF ANY INDIVIDUAL PARTICIPANT, INCLUDING A PARTICIPANT WHO
IS NOT PAID A BONUS ON A SEMI-ANNUAL BASIS, THE EXTENT (IF ANY) TO WHICH ANY
BONUS AMOUNTS OTHER THAN THE PARTICIPANT’S YEAR-END BONUS AMOUNT SHALL BE
REDUCED TAKING INTO ACCOUNT THE TERMS OF THE PARTICIPANT’S COMPENSATION
ARRANGEMENT AND THE PARTICIPANT’S INDIVIDUAL CIRCUMSTANCES.  IN SUCH CASES, THE
ADMINISTRATOR MAY ASSIGN TO THE PARTICIPANT AN ASSIGNED REDUCTION AMOUNT FOR
EACH SEMI-ANNUAL PERIOD, SO THAT STOCK UNITS WILL BE AUTOMATICALLY GRANTED TO
SUCH PARTICIPANT UNDER SECTION 7(A) AT TIMES AND IN AMOUNTS COMPARABLE TO GRANTS
TO OTHER PARTICIPANTS, SUCH THAT, ON A FULL-YEAR BASIS, THE AGGREGATE OF THE
PARTICIPANT’S ASSIGNED REDUCTION AMOUNTS AND ANY ACTUAL REDUCTION AMOUNTS USED
TO DETERMINE THE NUMBER OF STOCK UNITS CREDITED TO THE PARTICIPANT’S ACCOUNT
UNDER SECTION 7(A) FOR SUCH YEAR WILL EQUAL THE AGGREGATE AMOUNT BY WHICH THE
PARTICIPANT’S FULL-YEAR’S COMPENSATION IS TO BE REDUCED (AFTER GIVING EFFECT TO
ADJUSTMENTS UNDER SECTION 7(B)).

 


7.                                      GRANT OF STOCK UNITS


 


(A)                                  AUTOMATIC GRANT OF STOCK UNITS.  EXCEPT AS
SET FORTH BELOW, EACH PARTICIPANT SHALL BE AUTOMATICALLY GRANTED BASIC STOCK
UNITS AS OF THE DATE THE PARTICIPANT’S BONUS WOULD HAVE OTHERWISE BEEN PAID, IN
A NUMBER EQUAL TO THE PARTICIPANT’S ACTUAL REDUCTION AMOUNT OR ASSIGNED
REDUCTION AMOUNT (AS APPLICABLE) DIVIDED BY THE FAIR MARKET VALUE OF A

 

5

--------------------------------------------------------------------------------



 


SHARE OF COMPANY STOCK ON SUCH DATE. IN ADDITION, EACH PARTICIPANT SHALL BE
AUTOMATICALLY GRANTED MATCHING STOCK UNITS AS OF THE DATE THE PARTICIPANT’S
BONUS WOULD HAVE OTHERWISE BEEN PAID, IN A NUMBER EQUAL TO 20% OF THE NUMBER OF
BASIC STOCK UNITS GRANTED UNDER THIS SECTION 7(A) AT THAT DATE. STOCK UNITS
SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT AS OF THE DATE OF GRANT.  OTHER
PROVISIONS OF THE PROGRAM NOTWITHSTANDING, NO GRANT OF STOCK UNITS SHALL BE
EFFECTIVE UNTIL THE DATE OF GRANT SPECIFIED IN THIS SECTION 7(A).


 


(B)                                 RISK OF FORFEITURE; CANCELLATION OF CERTAIN
STOCK UNITS.  THE BASIC STOCK UNITS, TOGETHER WITH ANY DIVIDEND EQUIVALENTS
CREDITED THEREON, SHALL AT ALL TIMES BE FULLY VESTED AND NON-FORFEITABLE. 
MATCHING STOCK UNITS (TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED THEREON)
WILL VEST 100% ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT, IF THE PARTICIPANT
REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH SUCH VESTING DATE; PROVIDED
THAT (I) ALL MATCHING STOCK UNITS (TOGETHER WITH DIVIDEND EQUIVALENTS CREDITED
THEREON) WILL VEST IN FULL AT THE TIME OF RETIREMENT OF THE PARTICIPANT OR UPON
THE OCCURRENCE OF A CHANGE IN CONTROL, BUT IN EITHER SUCH EVENT THE MATCHING
STOCK UNITS SHALL CONTINUE TO BE SETTLED ON THE SCHEDULE SET FORTH IN
SECTION 8(A) BELOW; AND (II) ALL MATCHING STOCK UNITS (TOGETHER WITH DIVIDEND
EQUIVALENTS CREDITED THEREON) WILL VEST IN FULL AT THE TIME A PARTICIPANT’S
EMPLOYMENT TERMINATES DUE TO HIS OR HER DEATH OR DISABILITY, AND ALL STOCK UNITS
HELD BY SUCH PARTICIPANT SHALL BE SETTLED WITHIN 60 DAYS THEREAFTER.


 


IF THE PARTICIPANT’S EMPLOYMENT BY THE COMPANY TERMINATES FOR ANY REASON OTHER
THAN RETIREMENT, DEATH OR DISABILITY PRIOR TO A VESTING DATE, UNLESS THE
COMMITTEE PROVIDES OTHERWISE, ALL UNVESTED MATCHING STOCK UNITS, TOGETHER WITH
ANY DIVIDEND EQUIVALENTS CREDITED THEREON, SHALL BE FORFEITED TO THE COMPANY. 
THE FOREGOING NOTWITHSTANDING, IF, AT THE END OF A GIVEN YEAR (UPON CALCULATION
OF YEAR-END BONUSES), THE AGGREGATE OF THE PARTICIPANT’S ACTUAL REDUCTION
AMOUNTS AND ANY ASSIGNED REDUCTION AMOUNTS USED TO DETERMINE THE NUMBER OF STOCK
UNITS CREDITED UNDER SECTION 7(A) FOR SUCH YEAR EXCEEDS THE AMOUNT BY WHICH THE
FULL-YEAR’S COMPENSATION SHOULD HAVE BEEN REDUCED UNDER SECTION 6(A) (THE
“CORRECTED FULL-YEAR AMOUNT”), THE PARTICIPANT SHALL BE PAID, PRIOR TO MARCH 15
OF THE FOLLOWING YEAR, IN CASH, WITHOUT INTEREST, THE AMOUNT (IF ANY) BY WHICH
SUCH ACTUAL REDUCTION AMOUNTS AND ASSIGNED REDUCTION AMOUNTS EXCEEDED SUCH
CORRECTED FULL-YEAR AMOUNT, AND ANY STOCK UNITS (INCLUDING BASIC STOCK UNITS AND
MATCHING STOCK UNITS RELATING THERETO) CREDITED TO THE PARTICIPANT UNDER
SECTION 7 AS A RESULT OF SUCH EXCESS ACTUAL REDUCTION AMOUNTS AND ASSIGNED
REDUCTION AMOUNTS SHALL BE CANCELLED.  UNLESS OTHERWISE DETERMINED BY THE
ADMINISTRATOR, THE STOCK UNITS TO BE CANCELLED SHALL BE CANCELLED FROM EACH OF
THE SEMI-ANNUAL GRANTS IN THE PROPORTION THE ACTUAL REDUCTION AMOUNTS AND
ASSIGNED REDUCTION AMOUNTS USED IN DETERMINING SUCH SEMI-ANNUAL GRANT BORE TO
THE AGGREGATE OF THE ACTUAL REDUCTION AMOUNTS AND ASSIGNED REDUCTION AMOUNTS
USED IN DETERMINING ALL GRANTS OF STOCK UNITS OVER THE FULL YEAR.


 


(C)                                  NONTRANSFERABILITY.  STOCK UNITS AND ALL
RIGHTS RELATING THERETO SHALL NOT BE TRANSFERABLE OR ASSIGNABLE BY A
PARTICIPANT, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SHALL NOT BE PLEDGED, HYPOTHECATED, OR OTHERWISE ENCUMBERED IN ANY WAY OR
SUBJECT TO EXECUTION, ATTACHMENT, OR SIMILAR PROCESS.


 


(D)                                 DIVIDEND EQUIVALENTS ON STOCK UNITS. 
DIVIDEND EQUIVALENTS SHALL BE CREDITED ON STOCK UNITS AS FOLLOWS:


 


6

--------------------------------------------------------------------------------


 

(i)                                     Cash and Non-Company Stock Dividends. 
If the Company declares and pays a dividend or distribution on Company Stock in
the form of cash or property other than shares of Company Stock, then a number
of additional Stock Units shall be credited to a Participant’s Account as of the
payment date for such dividend or distribution equal to (i) the number of Stock
Units credited to the Account as of the record date for such dividend or
distribution multiplied by (ii) the amount of cash plus the fair market value of
any property other than shares actually paid as a dividend or distribution on
each outstanding share of Company Stock at such payment date, divided by
(iii) the Fair Market Value of a share of Company Stock at such payment date.

 

(ii)                                  Company Stock Dividends and Splits.  If
the Company declares and pays a dividend or distribution on Company Stock in the
form of additional shares of Company Stock, or there occurs a forward split of
Company Stock, then a number of additional Stock Units shall be credited to the
Participant’s Account as of the payment date for such dividend or distribution
or forward split equal to (i) the number of Stock Units credited to the Account
as of the record date for such dividend or distribution or split multiplied by
(ii) the number of additional shares of Company Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Company Stock.

 


(E)                                  ADJUSTMENTS TO STOCK UNITS.  THE NUMBER OF
STOCK UNITS CREDITED TO EACH PARTICIPANT’S ACCOUNT SHALL BE APPROPRIATELY
ADJUSTED, IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS
WITH RESPECT TO SUCH STOCK UNITS, TO REFLECT ANY CHANGES IN THE NUMBER OF
OUTSTANDING SHARES OF COMPANY STOCK RESULTING FROM ANY EVENT REFERRED TO IN
SECTION 5.5 OF THE PLAN, TAKING INTO ACCOUNT ANY STOCK UNITS CREDITED TO THE
PARTICIPANT IN CONNECTION WITH SUCH EVENT UNDER SECTION 7(D).


 


(F)                                    FRACTIONAL SHARES.  THE NUMBER OF STOCK
UNITS CREDITED TO A PARTICIPANT’S ACCOUNT SHALL INCLUDE FRACTIONAL SHARES
CALCULATED TO AT LEAST THREE DECIMAL PLACES, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE.


 


(G)                                 ACCOUNTS AND STATEMENTS. THE ADMINISTRATOR
SHALL ESTABLISH, OR CAUSE TO BE ESTABLISHED, AN ACCOUNT FOR EACH PARTICIPANT. 
AN INDIVIDUAL STATEMENT OF EACH PARTICIPANT’S ACCOUNT WILL BE ISSUED TO EACH
PARTICIPANT NOT LESS FREQUENTLY THAN ANNUALLY.  SUCH STATEMENTS SHALL REFLECT
THE STOCK UNITS CREDITED TO THE PARTICIPANT’S ACCOUNT, TRANSACTIONS THEREIN
DURING THE PERIOD COVERED BY THE STATEMENT, AND OTHER INFORMATION DEEMED
RELEVANT BY THE ADMINISTRATOR.  SUCH STATEMENT MAY INCLUDE INFORMATION REGARDING
OTHER PLANS AND COMPENSATORY ARRANGEMENTS FOR DIRECTORS.


 


(H)                                 CONSIDERATION FOR STOCK UNITS.  STOCK UNITS
SHALL BE GRANTED FOR THE GENERAL PURPOSES SET FORTH IN SECTION 1 OF THE PROGRAM.
EXCEPT AS SPECIFIED IN SECTION 6 AND 7 OF THE PROGRAM, A PARTICIPANT SHALL NOT
BE REQUIRED TO PAY ANY CASH CONSIDERATION OR OTHER TANGIBLE OR DEFINABLE
CONSIDERATION FOR STOCK UNITS.  NO NEGOTIATION SHALL TAKE PLACE BETWEEN THE
COMPANY AND ANY PARTICIPANT AS TO THE AMOUNT, TIMING, OR OTHER TERMS OF AN AWARD
OF STOCK UNITS.


 


7

--------------------------------------------------------------------------------



 


8.                                      SETTLEMENT


 


(A)                                  ISSUANCE AND DELIVERY OF SHARES IN
SETTLEMENT.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 7(B) ABOVE IN THE CASE OF A
PARTICIPANT’S DEATH OR DISABILITY, STOCK UNITS (TOGETHER WITH ANY DIVIDEND
EQUIVALENTS CREDITED THEREON) SHALL BE SETTLED BY ISSUANCE AND DELIVERY TO THE
PARTICIPANT (OR FOLLOWING HIS OR HER DEATH, TO THE PARTICIPANT’S DESIGNATED
BENEFICIARY) OF A NUMBER OF SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF SUCH
STOCK UNITS WITHIN 30 DAYS OF THE THIRD ANNIVERSARY OF THE DATE OF GRANT OF THE
STOCK UNITS.  NOTWITHSTANDING ANYTHING IN THIS SECTION 8 TO THE CONTRARY, IF A
PARTICIPANT INCURS A “SEPARATION FROM SERVICE” AND THE THIRD ANNIVERSARY OF THE
DATE OF GRANT OF BASIC STOCK UNITS OCCURS WITHIN SIX MONTHS FOLLOWING THE DATE
OF THE PARTICIPANT’S SEPARATION FROM SERVICE AND THE PARTICIPANT IS A “SPECIFIED
EMPLOYEE,” THE SETTLEMENT DATE WITH RESPECT TO THE PARTICIPANT’S BASIC STOCK
UNITS SHALL BE POSTPONED TO THE FIRST DAY THAT IS SIX MONTHS FOLLOWING THE DATE
OF THE PARTICIPANT’S SEPARATION FROM SERVICE.  FOR PURPOSES OF THIS SECTION 8,
THE TERMS “SEPARATION FROM SERVICE” AND “SPECIFIED EMPLOYEE” SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN SECTION 409A OF THE CODE.  THE DETERMINATION OF
SPECIFIED EMPLOYEES, INCLUDING THE NUMBER AND IDENTITY OF PERSONS CONSIDERED
SPECIFIED EMPLOYEES AND THE IDENTIFICATION DATE, SHALL BE MADE BY THE COMMITTEE
OR ITS DESIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 416(I) AND 409A OF
THE CODE AND THE REGULATIONS ISSUED THEREUNDER.


 


THE COMMITTEE MAY, IN ITS DISCRETION, MAKE DELIVERY OF SHARES HEREUNDER BY
DEPOSITING SUCH SHARES INTO AN ACCOUNT MAINTAINED FOR THE PARTICIPANT (OR OF
WHICH THE PARTICIPANT IS A JOINT OWNER, WITH THE CONSENT OF THE PARTICIPANT)
ESTABLISHED IN CONNECTION WITH THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN OR
ANOTHER PLAN OR ARRANGEMENT PROVIDING FOR INVESTMENT IN COMPANY STOCK AND UNDER
WHICH THE PARTICIPANT’S RIGHTS ARE SIMILAR IN NATURE TO THOSE UNDER A STOCK
BROKERAGE ACCOUNT.  IF THE COMMITTEE DETERMINES TO SETTLE STOCK UNITS BY MAKING
A DEPOSIT OF SHARES INTO SUCH AN ACCOUNT, THE COMPANY MAY SETTLE ANY FRACTIONAL
SHARE BY MEANS OF SUCH DEPOSIT.  IN OTHER CIRCUMSTANCES OR IF SO DETERMINED BY
THE COMMITTEE, THE COMPANY SHALL INSTEAD PAY CASH IN LIEU OF FRACTIONAL SHARES,
ON SUCH BASIS AS THE COMMITTEE MAY DETERMINE.  IN NO EVENT WILL THE COMPANY IN
FACT ISSUE FRACTIONAL SHARES.  NOTWITHSTANDING ANY PROVISION OF THE PROGRAM TO
THE CONTRARY, IN THE CASE OF STOCK UNITS GRANTED TO EMPLOYEES OF ITG CANADA
CORP., THE COMMITTEE MAY, IN ITS DISCRETION, SETTLE SUCH STOCK UNITS BY DELIVERY
OF CASH EQUAL TO THE FAIR MARKET VALUE ON THE SETTLEMENT DATE OF THE NUMBER OF
SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF SUCH STOCK UNITS.  UPON
SETTLEMENT OF STOCK UNITS, ALL OBLIGATIONS OF THE COMPANY IN RESPECT OF SUCH
STOCK UNITS SHALL BE TERMINATED, AND THE SHARES SO DISTRIBUTED SHALL NO LONGER
BE SUBJECT TO ANY RESTRICTION OR OTHER PROVISION OF THE PROGRAM.


 


(B)                                 TAX WITHHOLDING.  THE COMPANY AND ANY
SUBSIDIARY MAY DEDUCT FROM ANY PAYMENT TO BE MADE TO A PARTICIPANT ANY AMOUNT
THAT FEDERAL, STATE, LOCAL, OR FOREIGN TAX LAW REQUIRES TO BE WITHHELD WITH
RESPECT TO THE SETTLEMENT OF STOCK UNITS.  AT THE ELECTION OF THE COMMITTEE, THE
COMPANY MAY WITHHOLD FROM THE SHARES OF COMPANY STOCK TO BE DISTRIBUTED IN
SETTLEMENT OF STOCK UNITS THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE, AT
THE SETTLEMENT DATE, EQUAL TO THE AMOUNT OF SUCH WITHHOLDING TAXES.


 


(C)                                  NO ELECTIVE DEFERRAL.  PARTICIPANTS MAY NOT
ELECT TO FURTHER DEFER SETTLEMENT OF STOCK UNITS OR OTHERWISE TO CHANGE THE
APPLICABLE SETTLEMENT DATE UNDER THE PROGRAM.


 


8

--------------------------------------------------------------------------------



 


9.                                      GENERAL PROVISIONS


 


(A)                                  NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER
THE PROGRAM NOR ANY ACTION TAKEN HEREUNDER, INCLUDING THE GRANT OF STOCK UNITS,
WILL BE CONSTRUED AS GIVING ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR WILL IT INTERFERE IN ANY WAY WITH
THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE SUCH EMPLOYEE’S
EMPLOYMENT AT ANY TIME.


 


(B)                                 NO RIGHTS TO PARTICIPATE; NO STOCKHOLDER
RIGHTS.  NO PARTICIPANT OR EMPLOYEE WILL HAVE ANY CLAIM TO PARTICIPATE IN THE
PROGRAM, AND THE COMPANY WILL HAVE NO OBLIGATION TO CONTINUE THE PROGRAM.  A
GRANT OF STOCK UNITS WILL CONFER ON THE PARTICIPANT NONE OF THE RIGHTS OF A
STOCKHOLDER OF THE COMPANY (INCLUDING NO RIGHTS TO VOTE OR RECEIVE DIVIDENDS OR
DISTRIBUTIONS) UNTIL SETTLEMENT BY DELIVERY OF COMPANY STOCK, AND THEN ONLY TO
THE EXTENT THAT SUCH STOCK UNIT HAS NOT OTHERWISE BEEN FORFEITED BY THE
PARTICIPANT.


 


(C)                                  CHANGES TO THE PROGRAM.  THE COMMITTEE MAY
AMEND, ALTER, SUSPEND, DISCONTINUE, OR TERMINATE THE PROGRAM WITHOUT THE CONSENT
OF PARTICIPANTS; PROVIDED, HOWEVER, THAT, WITHOUT THE CONSENT OF AN AFFECTED
PARTICIPANT, NO SUCH ACTION SHALL MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF
SUCH PARTICIPANT WITH RESPECT TO OUTSTANDING STOCK UNITS.


 


(D)                                 SECTION 409A.  IT IS INTENDED THAT THE
PROGRAM AND STOCK UNITS ISSUED HEREUNDER COMPLY WITH SECTION 409A OF THE CODE
(AND ANY REGULATIONS AND GUIDELINES ISSUED THEREUNDER) TO THE EXTENT THE PROGRAM
AND STOCK UNITS ARE SUBJECT THERETO, AND THE PROGRAM AND SUCH STOCK UNITS SHALL
BE INTERPRETED ON A BASIS CONSISTENT WITH SUCH INTENT.  IF ANY AWARD OR BENEFIT
HEREUNDER CANNOT BE PROVIDED OR MADE AT THE TIME SPECIFIED HEREIN WITHOUT
INCURRING SANCTIONS ON THE PARTICIPANT UNDER SECTION 409A OF THE CODE, THEN SUCH
AWARD OR BENEFIT SHALL BE PROVIDED IN FULL AT THE EARLIEST TIME THEREAFTER WHEN
SUCH SANCTIONS WILL NOT BE IMPOSED.  IN NO EVENT SHALL A PARTICIPANT, DIRECTLY
OR INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF PAYMENT. THE PROGRAM MAY BE
AMENDED IN ANY RESPECT DEEMED BY THE COMMITTEE TO BE NECESSARY IN ORDER TO
PRESERVE COMPLIANCE WITH SECTION 409A OF THE CODE.


 


10.                                 EFFECTIVE DATE AND TERMINATION OF PROGRAM


 


THE PROGRAM AS SET FORTH HEREIN SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE,
AND SHALL APPLY TO DEFERRALS FROM COMPENSATION EARNED FOR PERIODS ON OR AFTER
THE EFFECTIVE DATE.  UNLESS EARLIER TERMINATED UNDER SECTION 9(C), THE PROGRAM
SHALL TERMINATE AT SUCH TIME AFTER 2007 AS NO STOCK UNITS PREVIOUSLY GRANTED
UNDER THE PROGRAM REMAIN OUTSTANDING.

 

Adopted by the Committee:

 

June 4, 1998

Amended and restated by the Committee:

 

February 25, 1999

Amended and restated by the Committee:

 

March 20, 2002

Amended and restated by the Committee:

 

September 3, 2002

Amended and restated by the Committee:

 

June 30, 2003

Amended and restated by the Board:

 

November 17, 2005

Amended and restated by the Committee:

 

March 20, 2006

Amended and restated by the Committee:

 

March 15, 2007

Amended and restated by the Committee:

 

November 26, 2007

 

9

--------------------------------------------------------------------------------
